96 F.3d 1439
78 A.F.T.R.2d 96-6551, 96-2 USTC  P 50,499
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William L. PATCH, Petitioner-Appellant,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 96-1385.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 5, 1996.Decided Sept. 13, 1996.

William L. Patch, Appellant Pro Se.  Gary R. Allen, Curtis Clarence Pett, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
USTC
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the tax court's decision finding a deficiency for tax year 1990.  We have reviewed the record and the tax court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the tax court.  Patch v. Commissioner of the Internal Revenue Service, No. 93-26489 (Tax Ct. Feb. 21, 1996).  Additionally, we deny Appellant's motion to appoint counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.